    Case: 1:17-md-02804-DAP Doc #: 2884 Filed: 10/31/19 1 of 5. PageID #: 429010




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                                  MDL No. 2804

      ALL CASES                                            Case No. 1:17-md-2804

                                                           Judge Dan Aaron Polster



                 REQUEST FOR PROCEEDINGS TO BE ON THE RECORD

        On behalf of the defendants listed below,1 the undersigned counsel respectfully request

that the meeting with the Court currently set for November 6, 2019 at 2:00 p.m. Eastern Time, be

recorded by a court reporter. See 28 U.S.C. § 753(b)(3) (“Each session of the court … shall be

recorded verbatim by shorthand, mechanical means, electronic sound recording, or any other

method”; “Proceedings to be recorded under this section include . . . such other proceedings as . . .

may be requested by any party to the proceeding.”).




1
  CVS Rx Services, Inc., CVS Indiana, L.L.C., Discount Drug Mart Inc., HBC Service Company, Rite Aid of
Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer Support, Walmart Inc., Walgreen Co., McKesson
Corporation, AmerisourceBergen Drug Corporation, Cardinal Health, Inc., Cephalon, Inc., Teva Pharmaceuticals
USA, Inc., Actavis LLC, Allergan Finance, LLC (f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.),
Mallinckrodt LLC, SpecGx, Janssen Pharmaceuticals, Inc., Johnson & Johnson, Janssen Pharmaceutica, Inc. n/k/a
Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.
LLC, Endo Health Solutions Inc., Endo Pharmaceuticals Inc., Par Pharmaceutical, Inc. and Par Pharmaceutical
Companies, Inc.
  Case: 1:17-md-02804-DAP Doc #: 2884 Filed: 10/31/19 2 of 5. PageID #: 429011



Dated: October 31, 2019                             Respectfully Submitted,

/s/  Eric R. Delinsky                               /s/ Enu Mainigi
Eric R. Delinsky                                    Enu Mainigi
Alexandra W. Miller                                 WILLIAMS & CONNOLLY LLP
ZUCKERMAN SPAEDER LLP                               725 Twelfth Street, N.W.
1800 M Street, NW                                   Washington, DC 20005
Suite 1000                                          Telephone: (202) 434-5000
Washington, DC 20036                                Facsimile: (202) 434-5029
Telephone: (202) 778-1800                           E-mail: emainigi@wc.com
Facsimile : (202) 822-8106
E-mail: edelinsky@zuckerman.com                     Counsel for Cardinal Health, Inc.
E-mail: smiller@zuckerman.com

Counsel for CVS Rx Services, Inc. and CVS
Indiana, L.L.C.


/s/ Kaspar Stoffelmayr                              /s/ Tina M. Tabacchi
Kaspar Stoffelmayr                                  Tina M. Tabacchi
Katherine M. Swift                                  Tara A. Fumerton
BARTLIT BECK LLP                                    JONES DAY
54 West Hubbard Street                              77 West Wacker
Chicago, IL 60654                                   Chicago, IL 60601
Telephone: (312) 494-4400                           Telephone: (312) 269-4335
Facsimile: (312) 494-4440
                                                    Facsimile: (312) 782-8585
E-mail: kaspar.stoffelmayr@bartlitbeck.com
E-mail: kate.swift@bartlitbeck.com                  E-mail: tmtabacchi@jonesday.com
                                                    E-mail: tfumerton@jonesday.com
Counsel for Walgreen Co.
                                                    Counsel for Walmart Inc.



/s/ Kelly A. Moore                                  /s/ Timothy D. Johnson
Kelly A. Moore                                      Timothy D. Johnson
MORGAN, LEWIS & BOCKIUS LLP                         CAVITCH, FAMILO & DURKIN, CO. LPA
101 Park Avenue                                     Twentieth Floor
New York, NY 10178                                  1300 East Ninth Street
Telephone: (212) 309-6612                           Cleveland, Ohio 44114
Facsimile: (212) 309-6001                           Telephone: (216) 621-7860
E-mail: kelly.moore@morganlewis.com
                                                    Facsimile: (216) 621-3415
Counsel for Rite Aid of Maryland, Inc., d/b/a       E-mail: tjohnson@cavitch.com
Rite Aid Mid-Atlantic Customer Support
Center                                              Counsel for Discount Drug Mart, Inc.




                                                2
 Case: 1:17-md-02804-DAP Doc #: 2884 Filed: 10/31/19 3 of 5. PageID #: 429012



/s/ Robert A. Nicholas                          /s/ Robert M. Barnes
Robert A. Nicholas                              Robert M. Barnes
Shannon E. McClure                              Scott D. Livingston
REED SMITH LLP                                  Joshua A. Kobrin
Three Logan Square                              MARCUS & SHAPIRA LLP
1717 Arch Street, Suite 3100                    35th Floor, One Oxford Centre
Philadelphia, PA 19103                          301 Grant Street
Telephone: (215) 851-8100                       Pittsburgh, PA 15219
Facsimile: (215) 851-1420                       Telephone: (412) 471-3490
E-mail: rnicholas@reedsmith.com                 Facsimile: (412) 391-8758
E-mail: smcclure@reedsmith.com                  E-mail: rbarnes@marcus-shapira.com
                                                E-mail: livingston@marcus-shapira.com
Counsel for AmerisourceBergen Drug              E-mail: kobrin@marcus-shapira.com
Corporation
                                                Counsel for HBC Service Company


/s/ Geoffrey E. Hobart                          /s/ Donna M. Welch
Geoffrey E. Hobart                              Donna M. Welch, P.C.
COVINGTON & BURLING LLP                         KIRKLAND & ELLIS LLP
One CityCenter                                  300 North LaSalle
850 Tenth Street, N.W.                          Chicago, IL 60654
Washington, D.C. 20001                          Telephone: (312) 862-2000
Telephone: (202) 662-5281                       E-mail: donna.welch@kirkland.com
Facsimile: (202) 662-6291
E-mail: ghobart@cov.com                         Counsel for Allergan Finance, LLC (f/k/a
                                                Actavis, Inc. f/k/a Watson Pharmaceuticals,
Counsel for McKesson Corporation                Inc.)


/s/ Steven A. Reed                              /s/ Charles C. Lifland
Eric W. Sitarchuk                               Charles C. Lifland
Steven A. Reed                                  Sabrina H. Strong
Harvey Bartle                                   O’MELVENY & MYERS LLP
Rebecca J. Hillyer                              400 S. Hope Street
MORGAN, LEWIS & BOCKIUS LLP                     Los Angeles, CA 90071
1701 Market St.                                 Telephone: (213) 430-6000
Philadelphia, PA 19103-2921                     E-mail: clifland@omm.com
Telephone: (215) 963-5000                       E-mail: strong@omm.com
Facsimile: (215) 963-5001
E-mail: eric.sitarchuk@morganlewis.com          Counsel for Janssen Pharmaceuticals, Inc.,
E-mail: steven.reed@morganlewis.com             Johnson & Johnson, Janssen Pharmaceutica,
E-mail: harvey.bartle@morganlewis.com           Inc. n/k/a Janssen Pharmaceuticals, Inc. and
E-mail: rebecca.hillyer@morganlewis.com         Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                                n/k/a Janssen Pharmaceuticals, Inc.
Counsel for Cephalon, Inc., Teva
Pharmaceuticals USA, Inc. and Actavis LLC


                                            3
 Case: 1:17-md-02804-DAP Doc #: 2884 Filed: 10/31/19 4 of 5. PageID #: 429013



/s/ Andrew J. O’Connor                        /s/ Andrew K. Solow
Andrew J. O’Connor                            Andrew K. Solow
ROPES & GRAY LLP                              ARNOLD & PORTER KAYE
Prudential Tower                                 SCHOLER LLP
800 Boylston St.                              250 West 55th Street
Boston, MA 02119-3600                         New York, NY 10019
Telephone: (617) 235-4650                     Telephone: (212) 836-8000
E-mail: Andrew.O’Connor@ropesgray.com         E-mail: andrew.solow@arnoldporter.com

Counsel for Mallinckrodt LLC and SpecGx       Counsel for Endo Health Solutions Inc., Endo
LLC                                           Pharmaceuticals Inc., Par Pharmaceutical,
                                              Inc. and Par Pharmaceutical Companies, Inc.




                                          4
  Case: 1:17-md-02804-DAP Doc #: 2884 Filed: 10/31/19 5 of 5. PageID #: 429014



                                CERTIFICATE OF SERVICE

       I, Eric R. Delinsky, hereby certify that the foregoing document was served on October 31,

2019 via the Court’s ECF system to all counsel of record.

                                            /s/ Eric R. Delinsky
                                            Eric R. Delinsky
